FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-14-00148-CV

                                 Trial Court No. 2013-06-0442

Mary Lou Petty

Vs.

Santander Consumer USA, Inc.
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Reporter's record                           $40.00    Defendant
Motion fee                                  $10.00    Mary Lou Petty
Motion fee                                  $10.00    Laquetta Graves
Motion fee                                  $10.00    Mary Lou Petty
Motion fee                                  $10.00    Mary Lou Petty
Motion fee                                  $10.00    Mary Lou Petty
Motion fee                                  $10.00    Mary Lou Petty
Motion fee                                  $10.00    Mary Lou Petty
Clerk's record                              $91.00    Mary Lou Petty
Supreme Court chapter 51 fee                $50.00    Mary Lou Petty
Required Texas.gov efiling fee              $20.00    Mary Lou Petty
Filing                                     $100.00    Mary Lou Petty
Indigent                                    $25.00    Mary Lou Petty
TOTAL:                                     $396.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 18th day of September 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk